DETAILED ACTION
This action is in response to the Response to the After Final Pilot Program 2.0 Request 12/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
	The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “transient handling circuitry coupled to receive a feedback voltage based on the output
voltage signal and configured to generate first, second and third current signals that represent one or more differences between the feedback voltage and a reference voltage, the third current signal being used to generate a compensation voltage; and control circuitry configured to generate the PWM signal based on the first and second
current signals and based on the compensation voltage such that the first current signal changes a frequency of an oscillator used to generate the PWM signal and the second current signal changes a bandwidth of a feedback loop associated with the switching regulator, the PWM signal being generated based on an intersection between the compensation voltage and a voltage sense signal representing inductor current”.
	The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “transient handling circuitry coupled to receive a feedback voltage based on the output
voltage signal and configured to generate first, second and third current signals that represent one or more differences between the feedback voltage and a reference voltage, the third current signal being used to generate a compensation voltage; and control circuitry configured to generate the PWM signal based on the first and second
current signals and based on the compensation voltage such that the first current signal changes a frequency of an oscillator used to generate the PWM signal and the second current signal changes a bandwidth of a feedback loop associated with the switching regulator, the PWM signal being generated based on an intersection between the compensation voltage and a voltage sense signal representing inductor current”.
	The primary reason for the indication of the allowability of claim 15 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “generating, by transient handling circuitry, first, second and third current signals that represent one or more differences between a feedback voltage, generated based on the output voltage signal, and a reference voltage, the third current signal being used to generate a compensation voltage; and changing a frequency of an oscillator used to generate the PWM signal as a function of the first current signal and changing a bandwidth of a feedback loop associated with the switching regulator as a function of the second current signal to generate the PWM signal, the PWM signal being generated based on the compensation voltage, the PWM signal being generated based on an intersection between the compensation voltage and a voltage sense signal representing inductor current.”.
	The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “means for generating, by transient handling circuitry, first second and third current signals that represent one or more differences between a feedback voltage, generated based on the output voltage signal, and a reference voltage, the third current signal being used to generate a compensation voltage; and means for changing a frequency of an oscillator used to generate the PWM signal as a function of the first current signal and changing a bandwidth of a feedback loop associated with the switching regulator as a function of the second current signal to generate the PWM signal, the PWM signal being generated based on the compensation voltage, the PWM signal being generated based on an intersection between the compensation voltage and a voltage sense signal representing inductor current.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2016/0294278 discloses a current mode control with single step load transient response generating an ON time based on an inductor current intersecting a compensation voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838